DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: “image acquisition unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (SuperCNN: A Superpixelwise Convolutional Neural Network for Salient Object Detection, 2015, Int J Comput Vis, Vol. 115, Pages 330-344), hereinafter “He”.
Regarding claim 1, He teaches:
An image processing apparatus (See the Abstract and page 338: “tested on a PC with a 4-core i7 CPU and 18GB RAM.”) comprising: 
an image acquisition unit for obtaining an image (See page 338: “Taking advantage of the parallel implementation of convolutions on CPU, our algorithm takes on average 0.45 s to process one image of resolution 400 × 300.” An image acquisition unit is understood.); and 
a processor for performing signal processing on the image from the image acquisition unit (See the Abstract and page 338: “tested on a PC with a 4-core i7 CPU and 18GB RAM.”), wherein the processor is configured to: 
group super pixels in the image on the basis of colors or luminances of the image (See multiscale superpixels in Fig. 2 on page 332, grouping based on colors in Fig. 3(a)-(b), and page 333: “In our implementation, images are segmented into regions using the [simple linear iterative clustering (SLIC)] superpixel method”. Further see page 338: “Each input image is transformed to the CIE LAB space”. This color space accounts for both color and luminance. The SLIC method accordingly serves to group superpixels on the basis of colors and luminances.); 
calculate representative values of the super pixels (See Fig. 2, color uniqueness sequence and color distribution sequence as described in the image caption, and page 333: “Color uniqueness sequence is used to describe the color contrast of a region. Given an image I and the segmented regions R = {r1,...,rx ,...,rN }, each region rx contains a color uniqueness sequence QC x = {qc 1,..., qc j,..., qc M } with size M, where M ≤ N.” Also see page 334: “We formulate a new input sequence to describe color distribution. Similar to the color uniqueness sequence, each region can be represented by a color distribution sequence QD x = {qd 1 ,..., qd j ,..., qd M }.”); and 
perform segmentation on the basis of the representative values of the super pixels (See multiscale saliency and output based on input of the sequences to convolutional neural networks in Fig. 2 and page 335: “To determine the saliency of a region, each network column predicts a two-class distribution du, which typically takes the argmax for classification (i.e., salient object segmentation).”).

Regarding claim 3, He teaches:
The image processing apparatus according to claim 1, wherein the processor separates an object in the image through the segmentation (See Fig. 2, separating an object from the background through saliency maps.).

Regarding claim 4, He teaches:
The image processing apparatus according to claim 1, wherein the processor groups super pixels in the image (See multiscale superpixels in Fig. 2 on page 332, grouping based on colors in Fig. 3(a)-(b), and page 333: “In our implementation, images are segmented into regions using the SLIC superpixel method”.) on the basis of the colors of the image (See page 338: “Each input image is transformed to the CIE LAB space”. This color space (a*, b*) accounts for the claimed colors of the image.) such that the super pixels in the image have different sizes (See Fig. 3(a)-(b), where the superpixels have different sizes.).

Regarding claim 5, He teaches:
The image processing apparatus according to claim 1, wherein the processor groups super pixels in the image (See multiscale superpixels in Fig. 2 on page 332, grouping based on colors in Fig. 3(a)-(b), and page 333: “In our implementation, images are segmented into regions using the SLIC superpixel method”.) on the basis of the luminances of the image (See page 338: “Each input image is transformed to the CIE LAB space”. This color space (L*) accounts for the claimed luminances of the image.) such that the super pixels in the image have different sizes (See Fig. 3(a)-(b), where the superpixels have different sizes.).

Regarding claim 6, He teaches:
The image processing apparatus according to claim 1, wherein the processor performs convolution, pooling and filtering using the representative values of the super pixels (See input of sequences to convolutional neural networks in Fig. 2 and Fig. 5.).

Regarding claim 8, He teaches:
The image processing apparatus according to claim 1, wherein the processor controls the segmentation such that the segmentation is performed for a plurality of channels (See Fig. 5 and page 338: “For the network column handling the color uniqueness sequence, the first stage transforms each 3-channel input feature vector to 16 dimensions.”).

Regarding claim 10, He teaches:
The image processing apparatus according to claim 8, wherein the processor distinguishes regions in the image on the basis of level values of the plurality of channels (See page 334: “Consequently, for each region, input QC x is a 1D array of size M and contains three channels of absolute differences.”).

Regarding claim 11, He teaches:
The image processing apparatus according to claim 8, wherein the processor allocates weights to the plurality of channels and distinguishes regions in the image on the basis of the allocated weights and the level values of the plurality of channels (See page 333: “qc j = t(rj) · |C(rx ) − C(rj)| · w(P(rx ), P(rj)), (1) where t(rj) counts the total number of pixels in region rj . Regions with more pixels are considered to have higher contributions to the contrast than those with fewer pixels. C(rx ) is the mean color vector of region rx (Fig. 3a), |C(rx )−C(rj)| is a 3D vector storing the absolute differences of each color channel (Fig. 3b), P(rx ) is the mean position of region rx , w(P(rx ), P(rj)) = exp(− 1 2σ2 s ||P(rx ) − P(rj)||2) is a Gaussian weight to describe the distance between rx and rj .”).

Regarding claim 12, He teaches:
The image processing apparatus according to claim 8, wherein the processor performs network calculation on the basis of the representative values of the super pixels (See convolutional neural networks in Fig. 2, serving as the claimed network calculation.) and performs semantic segmentation according to a plurality of channels (See saliency output in Fig. 2.).

Regarding claim 13, He teaches:
The image processing apparatus according to claim 1, wherein the processor performs semantic segmentation based on deep learning (See Fig. 2, convolutional neural networks serving as deep learning.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (SuperCNN: A Superpixelwise Convolutional Neural Network for Salient Object Detection, 2015, Int J Comput Vis, Vol. 115, Pages 330-344) in view of Kaneko et al. (Fast Obstacle Detection for Monocular Autonomous Mobile Robots, September 2017, SICE Journal of Control, Measurement, and System Integration, Vol. 10, No. 5, Pages 370-377), hereinafter “Kaneko”.
Claim 2 is met by the combination of He and Kaneko, wherein
-He teaches:
The image processing apparatus according to claim 1, wherein 
-He does not disclose the following; however, Kaneko teaches:
the processor extracts an area in which movement can be performed through the segmentation (See page 372: “If there is no obstacle below the floor horizon line of Ct1 , all pixels below the line are properly mapped to Ct2 .”).
-Motivation to combine:
He and Kaneko together teach the limitations of claim 2. Kaneko is directed to a similar field of art (object (i.e., obstacle) segmentation using a superpixel method). Therefore, He and Kaneko are combinable. Modifying the system and method of He by adding the capability of extracting an area in which movement can be performed through the segmentation, as taught by Kaneko, would yield the expected and predictable result of expanding practical application of He to generating an output useful to autonomous robotic navigation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine He and Kaneko in this way.

Claim 14 is met by the combination of He and Kaneko, wherein
-He teaches:
The image processing apparatus according to claim 1, wherein, 
-He does not disclose the following; however, Kaneko teaches:
when a pattern in the image is smaller than the sizes of the super pixels, the processor does not distinguish the pattern (See page 373: “In addition to that, we also find the source superpixel xF that represents floor appearances. Selecting xF is much simpler than finding xO. We assume that the floor area which the robot has already traveled is free of obstacles. Thus, we compute the mean color of the floor by using the lower N = 15 rows of the image. We find xF from outside the bounding box which has a minimum ΔE∗ with the mean color of the floor.” Individual pixels, serving as the claimed pattern in the image, are smaller than the sizes of the super pixels and disregarded as floor.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 2.

Claim 15 is met by the combination of He and Kaneko, wherein
-He does not disclose the following; however, Kaneko teaches:
A mobile robot comprising: a main body; a driving unit for moving the main body; and the image processing apparatus according to claim 1 (See Fig. 3 on page 372.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 2.

Claim 16 is met by the combination of He and Kaneko, wherein
-He teaches:
The mobile robot according to claim 15, wherein, 
-He does not disclose the following; however, Kaneko teaches:
when a pattern in the image is smaller than the sizes of the super pixels, the processor does not distinguish the pattern and controls the main body such that the main body moves to the pattern (See page 373: “In addition to that, we also find the source superpixel xF that represents floor appearances. Selecting xF is much simpler than finding xO. We assume that the floor area which the robot has already traveled is free of obstacles. Thus, we compute the mean color of the floor by using the lower N = 15 rows of the image. We find xF from outside the bounding box which has a minimum ΔE∗ with the mean color of the floor.” Individual pixels, serving as the claimed pattern in the image, are smaller than the sizes of the super pixels and disregarded as floor.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 2.


Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (SuperCNN: A Superpixelwise Convolutional Neural Network for Salient Object Detection, 2015, Int J Comput Vis, Vol. 115, Pages 330-344) in view of Gupta et al. (Indoor Scene Understanding with RGB-D Images: Bottom-up Segmentation, Object Detection and Semantic Segmentation, 2015, Int J Comput Vis, Vol. 112, Pages 133-149), hereinafter “Gupta”.
Claim 7 is met by the combination of He and Gupta, wherein
-He teaches:
The image processing apparatus according to claim 1, wherein 
-He does not explicitly disclose the following; however, Gupta teaches:
the image is an RGBD image or an RGB image (See the Abstract: “In this paper, we address the problems of contour detection, bottom-up grouping, object detection and semantic segmentation on RGB-D data.”).
-Motivation to combine:
He and Gupta together teach the limitations of claim 7. Gupta is directed to a similar field of art (object detection and segmentation). Therefore, He and Gupta are combinable. Modifying the system and method of He by adding the capability of accepting an input RGBD image, as taught by Gupta, would yield the expected and predictable result of allowing He to process a variety of image inputs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine He and Gupta in this way.

Claim 9 is met by the combination of He and Gupta, wherein
-He teaches:
The image processing apparatus according to claim 8, wherein 
-He does not disclose the following; however, Gupta teaches:
the plurality of channels includes a channel with respect to 2D coordinates of the image, a channel with respect to the luminances and colors of the image, a channel with respect to a depth of the image, a channel with respect to a normal vector of the image, and a channel with respect to 3D coordinates of the image (See Fig. 1(a)-(g).).
-Motivation to combine:
He and Gupta together teach the limitations of claim 9. Gupta is directed to a similar field of art (object detection and segmentation). Therefore, He and Gupta are combinable. Modifying the system and method of He by adding a channel with respect to 2D coordinates of the image, a channel with respect to the luminances and colors of the image, a channel with respect to a depth of the image, a channel with respect to a normal vector of the image, and a channel with respect to 3D coordinates of the image, as taught by Gupta, would yield the expected and predictable result of improved organization and recognition in indoor scenes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine He and Gupta in this way.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/
Primary Examiner, Art Unit 2661